In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-18-00025-CR &
                     06-18-00026-CR



       BRADLEY CURTIS KOUGHER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
                Hopkins County, Texas
         Trial Court Nos. 1726304 & 1726305




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Court reporter Jana Atchison Rushing recorded the trial court proceedings in appellate

cause numbers 06-18-00025-CR and 06-18-00026-CR, styled Bradley Curtis Kougher v. The State

of Texas, trial court cause numbers 1726304 and 1726305, respectively, in the 8th Judicial District

Court of Hopkins County, Texas. A copy of this record has been requested by a family member

of Bradley Curtis Kougher.

       After receiving that request, we asked Rushing if she would voluntarily redact the sensitive

data from the record before we were faced with the prospect of disclosing an unredacted copy of

the reporter’s record. Rushing has respectfully declined to redact the sensitive data, on a voluntary

basis. See TEX. R. APP. P. 9.10. Sensitive data includes,

       (1)     A driver’s license number, passport number, social security number, tax
       identification number or similar government-issued personal identification number;

       (2)   bank account number, credit card number, and other financial account
       number;

       (3)      a birth date, a home address, and the name of any person who was a minor
       at the time the offense was committed.

TEX. R. APP. 9.10(a). Rule 9.10(b) provides that, “[u]nless a court orders otherwise, an electronic

or paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” Further, “[t]he filing of a document constitutes a certification by the filer that the document

complies with paragraphs (a) and (b) of this rule.” TEX. R. APP. P. 9.10(e).




                                                  2
         Having determined that volumes 1 and 3 through 9 of the reporter’s record contain sensitive

data, as that term is defined by Rule 9.10, we hereby ORDER Rushing to redact from these

volumes any and all sensitive data they contain. 1

         Those volumes of the so redacted reporter’s record are to be received by this Court no later

than Thursday, August 8, 2019. If any of such redacted volumes are not received by August 8, we

warn Rushing that we may begin contempt proceedings and order her to show cause why she

should not be held in contempt of this Court for failing to obey its order.

         IT IS SO ORDERED.


                                                      BY THE COURT

Date: July 16, 2019




1
 These volumes contain the names of five persons who were minors when the offense was committed. See TEX. R.
APP. 9.10(a)(3). In accordance with Rule 9.10(d), “Sensitive data must be redacted by using the letter ‘X’ in place of
each omitted digit or character or by removing the sensitive data in a manner indicating that the data has been
redacted.” TEX. R. APP. P. 9.10(d).
                                                          3